DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/25/2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This action is in reply to the amended claims filed on 2/17/2022, wherein:
Claims 1, 12, and 19 are amended; 
Claims 3-11, 13-18, and 20 remain as original;
Claim 2 is cancelled; and
Claims 1, and 3-20 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a suggestion report generator configured to generate a report” in claim 12; and
“a prioritization module configured to perform a comparison…and select a priority series” in claim 14.1

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“a suggestion report generator configured to generate a report” in claim 12, is described in paras. 0106 and 0073 of the specification and shown in fig. 3 as part of the portfolio optimization module 144 which para. 0106 of the specification states is part of exchange 100 and para. 0057 further states the exchange computer system 100 may be implemented with one or more mainframe, desktop, or other computers, such as the example computer 200 described herein with respect to fig. 2; and 
“a prioritization module configured to perform a comparison…and select a priority series” in claim 14, is described in paras. 0106 of the specification and shown in figs. 2 and 3 as part of the portfolio optimization module 144 which as stated previously is indicated in para. 0106 of the specification as part of exchange 100, and para. 0057 further states the exchange computer system 100 may be implemented with one or more mainframe, desktop, or other computers, such as the example computer 200 described herein with respect to fig. 2.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-20 of Application No. 16/719195 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-30 of co-pending Application No. 16/234091.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of co-pending Application No. 16/234091 recite all the limitations of claim 1, and 3-20 of the instant Application No. 16/719195.
     
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method for calculation of a transaction suggestion for a participant which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1, and 3-20 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: calculating a transaction suggestion for a participant.  The steps of: identifying in a portfolio, data records indicative of obligations between a plurality of participants; generating a graph that comprises vertex data records representing the plurality of participants and edge data records representing the obligations between participants; analyzing the graph for at least one series of multiple vertex data records or multiple edge data records; identifying a proposed edge associated with a first vertex of the at least one series and a second vertex of the at least one series; the proposed edge washing out at least one of an intervening vortex and two intervening edges connecting the intervening vertex between the first and second vertices; calculating a maximum notional amount for the at least one series based on a smallest notional associated with a plurality of edges including the proposed edge; and generating a report describing at least one transaction in response to the proposed edge associated with the first vertex of the series and the second vertex of the series for the for at least one of the plurality of participants; and removing, after generating the report, the at least one intervening vertex and two intervening edges from the graph thereby reducing the stored sized of the graph, when considered collectively as an ordered combination recites the oral abstract idea of calculating a transaction suggestion for a participant. 
For independent claim 12, the claim recites an abstract idea of: calculating a transaction suggestion: The steps of: store portfolio data including data records indicative of obligations between a plurality of participants; analyze a graph that comprises vertex data records representing the plurality of participants and edge data records representing the obligations between participants and identify a proposed edge associated with a first vertex of at least one series of vertex data records or edge data records and a second vertex of the at least one series, the proposed edge washing out at least one of an intervening vortex and two intervening edges connecting the intervening vertex between the first and second vertices; wherein the proposed edge is identified based on a maximum notional amount for the at least one series based on a smallest notional associated with a plurality of edges including the proposed edge; and generate a report describing at least one transaction in response to the proposed edge associated with the first vertex of the series and the second vertex of the series for the at least one of the plurality of participants, remove, after generation of the report, the at least one intervening vertex and two intervening edges from the graph thereby reducing the stored sized of the graph, when considered collectively as an ordered combination recites the oral abstract idea of calculating a transaction suggestion for a participant.
For independent claim 19, the claim recites an abstract idea of: calculating a transaction suggestion: The steps of: identify an obligation circle in a graph that comprises vertex data records representing a plurality of participants and edge data records representing obligations between participants; aggregate at least one position for a counterparty pair; optimize graph in response to the at least one position for a counterparty pair; analyze the graph for at least one series of multiple vertex data records or multiple edge data records; calculate a maximum notional amount for the at least one series based on a smallest notional of the multiple edge data records; identify a proposed transaction associated with a first vertex of a series and a second vertex of the at least one series, the proposed edge washing out at least one of an intervening vortex and two intervening edges connecting the intervening vertex between the first and second vertices; and generate a report describing at least one transaction in response to the proposed transaction associated with the first vertex of the series and the second vertex of the series for the for at least one of the plurality of participants; and remove, after generating the report, the at least one of the intervening vertex and two intervening edges from the graph thereby reducing the stored sized of the graph, when considered collectively as an ordered combination recite the oral abstract idea of calculating a transaction suggestion for a participant.
Independent claims 1, 12, and 19, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including agreements in the form of contracts and business relations.  For independent claim 1, the steps of: identifying in a portfolio, data records indicative of obligations between a plurality of participants; generating a graph that comprises vertex data records representing the plurality of participants and edge data records representing the obligations between participants; analyzing the graph for at least one series of multiple vertex data records or multiple edge data records; identifying a proposed edge associated with a first vertex of the at least one series and a second vertex of the at least one series; the proposed edge washing out at least one of an intervening vortex and two intervening edges connecting the intervening vertex between the first and second vertices; calculating a maximum notional amount for the at least one series based on a smallest notional associated with a plurality of edges including the proposed edge; and generating a report describing at least one transaction in response to the proposed edge associated with the first vertex of the series and the second vertex of the series for the for at least one of the plurality of participants; and removing, after generating the report, the at least one intervening vertex and two intervening edges from the graph thereby reducing the stored sized of the graph, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  Based on similar reasoning and rationale, the steps of Independent claims 12 and 19 also recite Certain Methods of Organizing Human Activity.  Creating a graph showing financial relationships between participants and determining proposed transactions for netting obligations between participants is creating contractual agreements for participants in a business relationship.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Methods of Organizing Human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “a computer, a processor, a portfolio data structure in a memory coupled with the processor, generating a weighted directed graph data structure, a report, an apparatus comprising a portfolio database, a graphics processor, a suggestion report generator, and a non-transitory computer readable medium including instructions executed by a processor”, and nothing in the claims precludes the steps from being performed as a Certain Methods of Organizing Human Activity.  Accordingly, the claims recite an abstract idea.  
Dependent claims 3-11, 13-18, and 20 recite similar limitations as claims 1, 12, and 19; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 3, 13, and 18, the additional limitations of: wherein the at least one series of multiple vertex data records and edge data records includes a plurality of series of multiple vertex data records or multiple edge data records, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts and business relations, because these describe the intermediate steps of the calculations used for determining a transaction suggestion for a participant.
In claims 4-7, and 14-17, the limitations of: identifying at least one parameter for each of the plurality of series; performing a comparison of the parameters of the respective plurality of series; and selecting a priority series from the plurality of series based on the comparison; wherein the at least one parameter includes a number of the multiple vertex data records or a number of the multiple edge data records; wherein the at least one parameter includes a quantity of an underlying contract; and wherein the at least one parameter includes a plurality of parameters prioritized in a predetermined sequence, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  Determining parameters for prioritizing proposed transactions for netting between participants are activities that only further refine the abstract idea of calculating a transaction suggestion for a participant.
In claims 8 and 9, the limitations of: receiving a user selection for the predetermined selection sequence of the plurality of parameters; and wherein the report includes one or more options for the at least one of the plurality of participants to submit the at least one transaction, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  A user’s selection of the prioritized parameters and including an option in the report for the participants to submit one of the proposed transactions are contingencies that are taken into consideration when applying the abstract idea and the environment in which the abstract idea of calculating a transaction suggestion for a participant is applied.  
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the computer, the report, the weighted directed graph structure, the apparatus, the prioritization module, and the graphic processor”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 12, and 19 only recite the additional elements of “a computer, a processor, a portfolio data structure in a memory coupled with the processor, generating a weighted directed graph data structure, a report, an apparatus comprising a portfolio database, a graphics processor, a suggestion report generator, and a non-transitory computer readable medium including instructions executed by a processor”.  A plain reading of Figures 1-3, and associated descriptions in the specification in at least: para.  0059 stating “the exchange computer system 100 may be implemented with one or more mainframe, desktop, or other computers, such as the example computer 200”, para. 0080 of the specification stating “computer system 200 can include a set of instructions that can be executed to cause the computer system 200 to perform any one or more of the methods or computer based functions”, para. 0083 of the specification stating “computer system 200 may include a processor 202, e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both…the processor may be one or more general processors…the processor 202 may implement a software program…the computer system 200 may include a memory 204”, and para. 0107 of the specification stating “the portfolio database 125 of the portfolio optimization module 144 may be implemented as a separate component or as one or more logic components, such as an FPGA which may include a memory…or, as first logic, e.g. computer program logic, stored in a memory, such as the memory 204 shown in fig. 2…and executable by a processor, such as the processor 202”, reveals that generic processors may be used to execute the claimed steps.  Examiner notes, as depicted in Figures 5A, 5B, 14, and 15, and in accordance with paras. 0122 - 0125 of the specification, “the weighted directed graph includes participants and their respective obligations between each other for delivery of a commodity…and the directed graph may not be generated visually, but rather the relationships between participants may be stored in a data store…or in a relational database”, which is interpreted by the Examiner as a generic data base storing participant information.  The additional elements of “a computer, a processor, a portfolio data structure in a memory coupled with the processor, a weighted directed graph data structure, a report, an apparatus comprising a portfolio database, a graphics processor, a suggestion report generator, and a non-transitory computer readable medium including instructions executed by a processor” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 12, and 19 are directed to an abstract idea. 
Dependent claims 3-11, 13-18, and 20, recite similar generic computer components as the independent claims, such as “the computer, the report, the weighted directed graph structure, the apparatus, the prioritization module, and the graphic processor”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because the also do not impose any meaningful limits on practicing the abstract idea.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 12, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer, a processor, a portfolio data structure in a memory coupled with the processor, a weighted directed graph data structure, a report, an apparatus comprising a portfolio database, a graphics processor, a suggestion report generator, and a non-transitory computer readable medium including instructions executed by a processor” to perform the steps of independent claim 1 for: identifying in a portfolio, data records indicative of obligations between a plurality of participants; generating a graph that comprises vertex data records representing the plurality of participants and edge data records representing the obligations between participants; analyzing the graph for at least one series of multiple vertex data records or multiple edge data records; identifying a proposed edge associated with a first vertex of the at least one series and a second vertex of the at least one series; the proposed edge washing out at least one of an intervening vortex and two intervening edges connecting the intervening vertex between the first and second vertices; calculating a maximum notional amount for the at least one series based on a smallest notional associated with a plurality of edges including the proposed edge; and generating a report describing at least one transaction in response to the proposed edge associated with the first vertex of the series and the second vertex of the series for the for at least one of the plurality of participants; and removing, after generating the report, the at least one intervening vertex and two intervening edges from the graph thereby reducing the stored sized of the graph, and based on similar reasoning and rationale for the steps of independent claims 12 and 19, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recite: identifying… in a portfolio data structure stored in a memory…data records indicative of obligations between a plurality of participants; generating…a weighted directed graph data structure…representing the obligations between the parties; and removing, after generating the report, the at least one of the intervening vertex and two intervening edges from the weighted directed graph structure.  Furthermore, with regards to the portfolio database and the generating, analyzing, identifying, and optimizing steps of the weighted directed graph data structure, the data structure is recited at a high level of generality as indicated above with respect to Step 2A, and is akin to performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  The steps for generating a report, is merely displaying steps for presenting the results of the analysis of the data records of the obligations between the parties in the weighted directed graph data structure, and this is akin to merely presenting results of an analysis akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); which fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implemented and does not result in an improvement to additional elements (see MPEP 2106.05(h)) since the report is merely presenting the results of the analysis akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  Therefore, independent claims 1, 12, and 19 are not patent eligible.  
In addition, the dependent claims 3-11, 13-18, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the computer, the report, the weighted directed graph structure, the apparatus, the prioritization module, and the graphic processor” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, dependent claims 3-11, 13-18, and 20 also are not patent eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1, and 3-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.

The following is an examiner’s statement of reasons for allowable subject matter of independent clams 1, 12, and 19 over prior art.
The closest prior art of record is US 2019/0102736 to Hudson (hereinafter referred to as Hudson), US 8,249,962 to Stephens et al. (hereinafter referred to as Stephens), US 2019/0251123 to Yamane (hereinafter referred to as Yamane), US 2015/0262299 to Crowley et al. (hereinafter referred to as Crowley), and US 8,615,462 to Glodjo et al. (hereinafter referred to as Glodjo).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, 12, and 19.  For independent claim 1, the prior art of Hudson, Stephens, Yamane, Crowley, and Glodjo specifically do not disclose: the proposed edge washing out at least one of an intervening vortex and two intervening edges connecting the intervening vertex between the first and second vertices; and removing, after generating the report, the at least one of the intervening vertex and two intervening edges from the weighted directed graph structure thereby reducing the stored sized of the weighted directed graph structure.  Similar reasoning and rationale apply to the other independent claims 12, and 19.  Dependent claims 3-11, 13-18, and 20 are allowable over the prior art by virtue of their dependency on an allowed claim. 
	
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, and 3-20 under 35 USC 101, and 35 USC 103 have been fully considered by the Examiner.  With respect to the Applicant’s arguments regarding the rejections of amended independent claims 1, 12, and 19 pursuant to 35 USC 103, the Examiner finds the Applicant’s arguments persuasive, and the previous 35 USC 103 rejections are withdrawn.  With respect to the Applicant’s arguments regarding the previous rejection of the claims pursuant to 35 USC 101, the Applicant argues on pages 9-18 of their Remarks that: the claims are not abstract under Prong 1 of Step 2A; the claims are integrated into a practical application under Prong 2 of Step 2A; and the claims recite significantly more than the judicial exception under Step 2B.  However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1, and 3-20 under 35 USC 101 are maintained as indicated in the above final rejection.
Applicant states on pages 9 and 13 of their remarks that the claims are not abstract, but instead are directed to a novel improvement to a specific technology.  Examiner respectfully disagrees with Applicant’s argument because the claims are directed to an abstract idea under Prong 1 of Step 2A.  Under Step 1 of the 2019 PEG, the claims are directed to the statutory category of a process and under Prong 1 of Step 2A, the claims do fall under the abstract idea of Certain Method of Organizing Human Activity.  As stated in the previous office action, if a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions including agreements in the form of contracts and business relations but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Under the broadest reasonable interpretation creating a graph showing financial relationships between participants and determining proposed transactions for netting obligations between participants is creating contractual agreements for participants in a business relationship.  
 Applicant argues on pages 10-15 of their Remarks that under Prong 2 of Step 2A, that the claims are integrated into a practical application because the claimed features allow a system to provide simplified edge proposals that reduce the storage capacity used to store the directed graph structure and reduce complexity of future computations identifying circular obligations in the dataset.  Applicant further states that the claims are tied to a specific application simplification of specialized data structures through the elimination of inefficient circular representations.  Examiner respectfully disagrees with Applicant’s argument that the claims pass the practical application test.  The claimed reduction in storage capacity and reduced complexity of future computations is a result of the proposed transactions being executed.  The claimed limitations for calculating a transaction suggestion are not an improvement to the functioning of a computer, or to any other technology or technical field.  The claims also do not provide a technical solution to a problem or state an improvement to address a specific problem in the prior art.  Rather, Applicant is claiming an improvement in the abstract concept of netting obligations between parties which uses the computer system as a tool to perform an abstract idea which is not indicative of integration into a practical application.  The additional elements of “a computer, a processor, a portfolio data structure in a memory coupled with the processor, generating a weighted directed graph data structure, a report, an apparatus comprising a portfolio database, a graphics processor, a suggestion report generator, and a non-transitory computer readable medium including instructions executed by a processor” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  There is no improvement to technology and the claimed limitations only limit the judicial exception to the particular environment of computers.  Therefore the limitation does not meet the criteria or considerations as indicative of integration into a practical application.
Applicant argues on pages 15-18 of their Remarks that under Step 2B, the claims recite significantly more than the judicial exception and are not well-understood, routine or conventional in the field.  Applicant further argues that the combination of steps imposes meaningful limits that allow for a computer to reduce storage resources and calculational complexity and are not just the idea of netting obligations between the parties.  Examiner respectfully disagrees with Applicant’s arguments because the claimed reductions in storage resources and calculation complexity only result from performing the transaction for netting obligations between the parties.  Applicant further argues that the Examiner failed to expressly support that the additional elements are not well-understood, routine or conventional and that the claims utilize computer technology in an unconventional manner.  As stated previously, Applicant is claiming an improvement in the abstract concept of netting obligations between parties which merely uses the computer system as a tool to perform the abstract idea, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of “a computer, a processor, a portfolio data structure in a memory coupled with the processor, generating a weighted directed graph data structure, a report, an apparatus comprising a portfolio database, a graphics processor, a suggestion report generator, and a non-transitory computer readable medium including instructions executed by a processor” amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  As stated in further detail in the 35 USC 101 rejection above, the additional elements are recited at a high level of generality and perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry, such as: performing repetitive calculations, receiving, processing, and storing data, electronic record keeping, and presenting results of an analysis, which are shown in MPEP 2106.05(d) as routine and conventional or found to be directed towards ideas that do not amount to significantly more.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Therefore the independent and dependent claims are not patent eligible under 35 USC 101 and the rejections of claims 1, and 3-20 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        6/7/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner Note: the limitations in claims 12 and 14 for: “a portfolio database configured to store portfolio data”, and a graphics processor configured to analyzed a weighted directed graph data structure” are not being interpreted under 35 U.S.C. 112(f) because the words “database” and “processor” have a specific structural meaning.